Order granting motion of the defendant Cecelia A. Bishop to the extent of dismissing the complaint, in so far as it alleges a cause of action for partition in favor of specified plaintiffs and as to other plaintiffs in then capacity as children of a deceased first cousin of the intestate, John Thomas Smith, striking out specified parties defendant, severing the action and directing that it be continued in the names of certain specified plaintiffs claiming as sole distributees of their uncle, and directing service of a second amended complaint, affirmed, with ten dollars costs and disbursements, said amended complaint to be served within ten days from the entry of the order hereon. No opinion. Order granting motion of the defendants John T. Bishop, James G. Bishop and Marie C. Dorsey to the extent therein directed by dismissing that part of the cause of action in the complaint *918alleging that the plaintiffs and certain named defendants are some of the heirs at law and next of Mn of John Thomas Smith, deceased, striking out certain named defendants as parties defendant, severing the action and continuing the same as to certain named plaintiffs as heirs at law of George Christopher Donohue, and directing service of a second amended complaint, affirmed, with ten dollars costs and disbursements, said amended complaint to be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur. [174 Misc. 2.]